DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-4 of U.S. Patent No. 10,904,833. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 3-4 encompassed all the claim limitations of claims 1, 12, and 17 of the instant invention
Regarding claims 1 and 12, claims 1 and 3-4 of U.S. Patent No. 10,904,833 disclosed an electronic device comprising: an internal power supply (see claim 1, internal battery) configured to supply power to a controller and a memory, an external power supply (see claim 1, external battery) detachably attached to the electronic device, the external power supply configured to supply power to the internal power supply, wherein the memory includes a volatile memory and a non-volatile memory (see claim 4), and wherein the controller is configured to execute the computer readable instructions to, measure a value (see claim 1, measure an elapse time) of supply power from the internal power supply to the memory, load data stored in the non-volatile memory onto the volatile memory, if the measured value of the supply power to the memory is equal to or greater than a threshold value (see claim 1 & 4), and store data related to operation of the electronic device in the non-volatile memory if the measured value of the supply power to the memory is less than the threshold value (see claim 1 & 3).
Regarding claim 17, claims 1 and 3-4 of U.S. Patent No. 10,904,833 disclosed an operating method of a memory device included in an electric device, wherein the memory includes a volatile memory and a nonvolatile memory (see claim 4), the method comprising; operating the memory based on power provided from a first power supply (see claim 1, internal battery) among the first power supply and a second power supply (se claim 1, external battery) included in the electronic device, wherein the first power supply being embedded into the electronic device and the second power supply being detachably attached to the electronic device; loading stored data in the non-volatile memory onto the volatile memory, if remaining charge of the first power supply is equal to or greater than a threshold value (see claim 1 & 4); and storing data related to operation of the electronic device in the non-volatile memory if remaining charge of the first power supply is less than the threshold value (see claim 1 & 3).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 12, and 17 would be allowable if rewritten or amended to overcome the rejection(s) under Double Patenting, set forth in this Office action.

Regarding claims 1 and 12, none of the prior arts of record, in combination or individual, show or make it obvious  an electronic device comprising an internal power supply, an external power supply, and a memory includes a volatile memory and a non-volatile memory; wherein the controller is configured to execute the computer readable instructions to, measure a value of supply power from the internal power supply to the memory, load data stored in the non-volatile memory onto the volatile memory, if the measured value of the supply power to the memory is equal to or greater than a threshold value and store data related to operation of the electronic device in the non-volatile memory if the measured value of the supply power to the memory is less than the threshold value. Dependent claims 3-11 and 13-16, respectively, are object upon dependency of claims 1 and 12.
Regarding claim 17, none of the prior arts of record, in combination or individual, show or make it obvious an operating method of a memory device included in an electric device, wherein the memory includes a volatile memory and a nonvolatile memory, wherein the method comprising the steps of operating the memory based on power provided from a first power supply among the first power supply and a second power supply included in the electronic device, wherein the first power supply being embedded into the electronic device and the second power supply being detachably attached to the electronic device; loading stored data in the non-volatile memory onto the volatile memory, if remaining charge of the first power supply is equal to or greater than a threshold value; and storing data related to operation of the electronic device in the non-volatile memory if remaining charge of the first power supply is less than the threshold value. Dependent claims 18-21 are object upon dependency of claim 17.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

June 18, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643